Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election, without traverse of Group I (claims 1-3, 6) in the reply, filed on 04/20/2022 is acknowledged. Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2022.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “such that one surface of the substrate” of Claim 1 would have a better form if amended to be “such that a surface of the substrate”, because the claim 1 further recites “the surface” in “the reactant precursor is evaporated and deposited onto the surface of the substrate”.
Appropriate correction is required.

Claim interpretation
(1) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “An apparatus for immersion-based preparation of a perovskite thin film” of Claim 1 is not clear, because of the “immersion-based preparation of a perovskite thin film”.
The applicants’ specification merely repeats the same language without an explanation for the term “immersion-based preparation”, thus it is not clear. 
Does it mean the recited “perovskite thin film” is immersed in a solution bath?
However, the claim does not require a structure for the immersion of the thin film.

Further, the applicants’ specification discloses “Various existing thin film forming processes of perovskite solar cells can be divided into two categories: solution based method and vapor based method. Solution based method is easy to operate, but uniformity of the as formed thin film is poor and process repeatability is questionable, all affecting the efficiency of the solar cell. Vapor based method includes dual source co-evaporation method, vapor-assisted solution method, chemical vapor deposition (CVD) method and other methods. Among them, vapor-assisted solution method can be used for preparing uniform perovskite thin film with large grain size and small surface roughness, but process repeatability and as formed film quality need to be improved”, see the paragraph [0004] of the published instant application.
Based on the applicants’ disclosure above, the recited apparatus appears for a thin film forming process by the vapor, not for the solution.
Consequently, for the purpose an examination, the term will be examined inclusive of an apparatus for depositing a perovskite thin film.

Furthermore, the “perovskite thin film” is a product made by use of the recited apparatus, thus the term does not add a patentable weight to the recited apparatus, see the MPEP citations above. Consequently, when a prior art teaches a vapor deposition apparatus, it will be considered meeting the limitation.

(2) Claim 1 recites “at the top of the lower heating and sublimation device”. There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “at a top of the lower heating and sublimation device”.

(3) The “wherein the upper heating station is disposed on the substrate frame and is configured to heat the substrate such that, during use, the reactant precursor is evaporated and deposited onto the surface of the substrate” of Claim 1 is not clear, because the claim is constructed to be interpreted as “heating the substrate causes that the reactant precursor is evaporated”, in other words, due to the “such that”, the reactant precursor is evaporated by the upper heating station while heating the substrate.
An appropriate correction is respectfully requested.

(4) Continued from (3) above, the “during use” also renders the claim 1 indefinite, because it is not clear, what is used. Does it mean use of the upper heating station, substrate frame, substrate, or reactant precursor?
An appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagarkar et al. (US 8674311, hereafter ‘311).
Regarding to Claim 1, ‘311 teaches:
Evaporation, structures for depositing a scintillator film on a surface of a substrate (abstract, see also 112 rejection above, the claimed “An apparatus for immersion-based preparation of a perovskite thin film”);
A vacuum chamber 14 (Fig. 1, line 15 of col. 7, the claimed “comprising: a sealed cavity”);
Deposition chamber 12 (line 14 of col. 7), and a substrate heating/cooling system 30 (line 28 of col. 7), and heating elements 20 (e.g., heater electrodes) coupled with the source boats 20, 22 (lines 25-26 of col. 7, note the heating elements 20 is considered a typo of heating elements 26, further note disposing either the substrate or the source materials into the chamber 12 would have required the chamber to be open in the at least one end of the chamber, the claimed “at least one semi-enclosed reactor device within the sealed cavity, the semi-enclosed reactor device comprising a lower heating and sublimation device and an upper heating station”);
Source boats, with a main component (e.g., LaBr3) charge in a first boat 20 and a dopant charge (e.g., CeBr3) in a second boat 22 (lines 19-21 of col. 7, note Fig. 1 shows the opening of the boat 20, 22 is at the level of the top of the heater 26, the claimed “a container with an opening facing upward at the top of the lower heating and sublimation device, the container being configured to receive a reactant precursor”);
A substrate holder 16, with a deposition substrate 18 illustrated coupled with the holder 16 (lines 17-18 of col. 7, note Fig. 1 shows the wall of the chamber 12 is coupled to the substrate holder 16, therefore, a broad interpretation includes the substrate holder and an upper portion of the chamber wall as the “substrate frame”, and a lower portion of the chamber wall as the “substrate frame support platform”, the claimed “a substrate frame above the container, the substrate frame covering an opening of the container, a substrate frame support platform at a side surface of the container, the substrate frame being disposed on the substrate frame support platform, and wherein the apparatus is configured to receive a substrate at a lower bottom surface of the substrate frame and above the container such that one surface of the substrate faces the container”);
A substrate heating/cooling system 30 (line 28 of col. 7, the claimed “wherein the upper heating station is disposed on the substrate frame and is configured to heat the substrate”);
For evaporation and deposition on a substrate surface (lines 57-58 of col. 2, the claimed “such that, during use, the reactant precursor is evaporated and deposited onto the surface of the substrate”).

Regarding to Claim 6,
‘311 clearly teaches A vacuum chamber 14 (line 15 of col. 7, note it is commonly well-known that the “vacuum” is obtained by use of the vacuum pump and vacuum valve to control the pressure”, for instance, see US 20080241587, hereafter ‘587, Fig. 15, [0104-0105] disclosing a pump system coupled to a chamber, thus, the vacuum chamber 14 of ‘311 would have vacuum pump and vacuum valve to maintain vacuum in the chamber, the claimed “further comprising a vacuum pump and a vacuum valve that are configured to control the pressure in the sealed cavity”).

Further note ‘311 clearly teaches to a high-vacuum vapor deposition system with, a roughing pumps and a high vacuum cryo pump, vacuum gauges (lines 40-42 of col. 7), and ‘793 cited below also teaches a vacuum device to maintain the system 100 within an operational atmosphere at a pressure ranging… Any known vacuum device may be used to produce the operational atmosphere within which the system 100 is situated. Non-limiting examples of suitable vacuum devices include rotary vane pumps, reciprocating piston pumps, rotary piston pumps, scroll pumps, screw pumps, rotary lobe pumps, molecular drag pumps, and any combination thereof ([0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar et al. (US 8674311, hereafter ‘311) in view of Sampath et al. (US 20130183793, hereafter ‘793).
In case the applicants argue that “a container with an opening facing upward at the top of the lower heating and sublimation device” of Claim 1 means the container is at the top of the lower heating and sublimation, not the opening is at the top as discussed in the 102 rejection above.

‘793 is analogous art in the field of system for depositions (abstract). ‘793 teaches the first heating element 103 may be situated in close proximity and/or attached to the bottom wall 126 ([0047]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have situated the heating elements of ‘311 in close proximity and/or attached to the bottom wall of the boat of ‘311, since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04, and/or for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Regarding to Claim 2,
Due to two boats 20, 22, Fig. 1 of ‘311 does not explicitly teach the claimed “wherein an area of the opening of the container is greater than an area of the substrate”. 
However, Fig. 2 of ‘311 shows the opening of the source reservoir 48 has an area greater than an area of the substrate. Further, ‘311 teaches A single source may be utilized (line 56 of col. 2).

Therefore, even if Fig. 1 of ‘311 does not explicitly disclose the feature as claimed, when a single source is utilized in ‘311, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified an area of the opening of the source to be greater than an area of the substrate, for the purpose of permitting growth of a highly uniform film of large diameter or area and substantial thickness.

Regarding to Claim 3,
‘311 is silent about the “wherein the substrate frame is capable of driving the substrate to reciprocate back and forth in a horizontal or vertical direction”.
However, based on Fig. 1 of ‘311, the substrate must be loaded/unloaded into/from the deposition apparatus of ‘311. ‘793 also teaching “substrate 108 is situated vertically over the pocket opening 107” (note the “vertically situating” intrinsically means the substrate moves in a vertical direction).

Therefore, even if ‘311 does not explicitly disclose the feature as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the substrate holder of ‘311 to move the substrate to reciprocate back and forth in a horizontal or vertical direction, for instance, by lifting then transporting the substrate holder having the substrate, for the purpose of loading/unloading.

Regarding to Claim 6,
‘311 clearly teaches A vacuum chamber 14 (line 15 of col. 7, note it is commonly well-known that the “vacuum” is obtained by use of the vacuum pump and vacuum valve to control the pressure”, for instance, see US 20080241587, hereafter ‘587, Fig. 15, [0104-0105] disclosing a pump system coupled to a chamber, thus, the vacuum chamber 14 of ‘311 would have vacuum pump and vacuum valve to maintain vacuum in the chamber, the claimed “further comprising a vacuum pump and a vacuum valve that are configured to control the pressure in the sealed cavity”).

Further note ‘311 clearly teaches to a high-vacuum vapor deposition system with, a roughing pumps and a high vacuum cryo pump, vacuum gauges (lines 40-42 of col. 7), and ‘793 cited below also teaches a vacuum device to maintain the system 100 within an operational atmosphere at a pressure ranging… Any known vacuum device may be used to produce the operational atmosphere within which the system 100 is situated. Non-limiting examples of suitable vacuum devices include rotary vane pumps, reciprocating piston pumps, rotary piston pumps, scroll pumps, screw pumps, rotary lobe pumps, molecular drag pumps, and any combination thereof ([0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718